DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (Targ Oncol, 2017) in view of Niederst et al. (JAMA Oncology 2016).
	Lamb et al. provides a review of osimertinib in treatment of T790-positive advanced non-small cell lung cancer.
	Lamb et al. teaches, “Osimertinib (Tagrisso™) is an oral, CNS-active third-generation epidermal growth factor receptor (EGFR) tyrosine kinase inhibitor (TKI) that targets EGFR TKI-sensitizing mutations and crucially, the T790M mutation that often underlies acquired resistance to EGFR TKI therapy” (Abstract). Lamb et al. also teaches, “osimertinib treatment significantly prolonged progression-free survival (PFS; primary end point) compared with platinum-pemetrexed therapy at the time of the primary analysis” (Id.).
	Note: Tagrisso tablets comprise osimertinib mesylate salt (claim 25).
	Treatment guidelines “recommend osimertinib as a second-line and beyond treatment option in patients with EGFR T790M-positive metastatic NSCLC that has progressed following therapy with an approved first- or second-generation EGFR TKI” (p. 561, left column, 2nd paragraph).  Second-line and beyond would reasonably include stage III patients. 
	“Osimertinib is available as 40 mg or 80 mg film-coated tablets.  The recommended dosage of osimertinib is 80 mg taken orally once a day with or without food” (p. 561, left column, 1st paragaraph), as per claim 24.
	Lamb et al. teaches a study comparing osimertinib oral treatment with platinum “intravenous pemetrixed (500 mg/m2 of body surface) plus either carboplatin (target area under the curve 5) or cisplatin (75 mg/m2) every three weeks” (p. 558 at 4.2 Phase III AUR3 Trial), wherein “[o]simertinib significantly prolonged median duration of PFS relative to platinum-pemetrixed based on investigator assessments (Table 1), with 70% reduction in the risk of disease pregression or death” (Id.).
	Improvements in progression-free survival favored osimertinib “in all predefined subgroups, including those based on race (Asian vs. non-Asian), presence of CNS metastases, mutation co-occurring with EGFR T790 at baseline (ex19del vs. L858R)” (p. 558, right column, last paragraph).

	Lamb et al. does not teach administration to patients wherein the disease has not progressed following definitive platinum-based chemoradiation therapy.

	Niederst et al. discusses responses to osimertinib after disease progression in patients that had been receiving rociletinib.
	Niederst et al. teaches, “The best responses to osimertinib in the AURA trial included 3 patients with PR, 4 with SD, and 2 with PD; the median PFS was 208 days (95% CI, 41-208 days)” (p. 541, right column, 3rd paragraph), where SD stands for Stable Disease.  Niedest et al. further teaches, “Among 6 patients who transitioned directly from rociletinib to osimertinib . . . all derived clinical benefit from osimertinib with either prolonged SD or PR” (Id.).

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to administer osimertinib to patients wherein the disease has not progressed following definitive platinum-based chemoradiation therapy since osimertinib has been shown to promote progression free survival, as taught by Lamb et al., and benefit patients with stable disease (not progressed) post-therapy, as taught by Niedest et al.  The artisan would have been motivated to provide patients with a proven treatment to prolong their survival where their disease has not progressed.
	That being said it would have been obvious to administer to patients where the EGFR mutation-positive NSCLC is considered curable by chemoradiation therapy, wherein the chemoradiation therapy comprises concurrent or sequential chemoradiation therapy, platinum-based doublet chemotherapy, including cisplatin or carboplatin, non-platinum based agents, as per claim 20, or wherein the patient has not completed the chemoradiation therapy, as per claim 23.
	Since the prior art teaches treating EGFR mutation-positive NSCLC patents generally, those having exon 19 deletions or L858R substitution mutations, would have been implicit. 
Technological Background
1) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Huber et al. (European Respiratory journal, 2013).  Huber et al. is pertinent for teaching status and future strategies for unresectable stage III nonsmall cell lung cancer.  Initially, “Stage III disease occupies an intermediate position between resectable stage I-II disease and unresectable stage IV disease, and encompasses a heterogeneous group of patients that vary in terms of prognosis, tumour stage and treatment” (p. 1120, 2nd paragraph).  
The reference acknowledges the disappointment with the recommended therapy, i.e. chemotherapy, teaching, “Recommended therapy for patients with unresectable stage III disease is concurrent treatment with chemotherapy and thoracic radiotherapy, although even with this dual modality therapy survival remains disappointing” (Abstract).
  With the discovery of somatic EGFR mutations found in patients with lung cancer, “[t]umours with these mutations are highly sensitive to EGFR tyrosine kinase inhibitors (TKIs), which have shown to be more effective than standard chemotherapy for patients with EGFR-mutated NSCLC” (p. 1121, 4th paragraph).

2) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Mok et al. (New England Journal of Medicine, 2017).  Mok et al. is pertinent for teaching, “Osimertinib had significantly greater efficacy than platinum therapy plus pemetrexed in patients with T790M-positive advanced non-small (including those with CNS metastases) in whom disease had progressed during first-line EGFR-TKI therapy” (Abstract).  

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612